Title: To Thomas Jefferson from Joseph Echols, 20 May 1822
From: Echols, Joseph
To: Jefferson, Thomas


D Sir
Lunchberrg
20th May. 1822.
your extensive—Knowledge of mankind and your  literary acquirements together with your Philantrophy induces me to disclose to you my Novel project hoping you will grant me (in confidence) your oppinion and advise on the Subject of my enquiry, the more fully to enable you to form an oppinion I will give you a sketch of my history.  I am a Virginian by birth of Reputable but Rather obscure Parentage had no connection or friend in my youth of that Standing in life to forward me in my views, and although I had a Small—patrimony (my Parents died before I was 12 months old) yet my Guardian neglected my education almost entirely I was permitted to go to School one year at the age of 14  in  which time I acquired a Knowledge of the Arithmatick, and which constituted almost the whole of my education.  at 17 I was turnd loose on the world to to shift.  Since which time I have been engaged in trade & have Succeeded so well as that the income of my estate is at this time ample to Support myself & little family (having a wife & 3 children) in a Genteel or Respectable Style and be accumulating Something without my Personal attention to business—and—although I am now 33 year old I am Particularly desirous of Acquiring an education not only that I may Receive the enjoyment of it myself but that I may be more usefull to Society and more especially  with a View to benefit my family. it seems however to be a novel undertaking and you will Greatly oblige me to give me your views on the Subject which I hope you will indulge me with and if you think it a Rational Scheme give me  your advice as to The—particular course I Should take, & what Schools you would Recommend to me—I am of oppinion I could—withdraw my mind from my family and business so as to Study as well as ever I could or I could with convenience I presume take my family with me. having only 3 children & 2 of which are of propper sizes to be at School.yours RespectfullyJoseph Echols